Citation Nr: 1117927	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-28 138	)	DATE
	)
	)

On appeal from the`
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from August 1987 to January 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran appealed this decision to BVA, and the case has been referred to the Board for appellate review.  

In his original November 1995 claim, the Veteran sought entitlement to service connection for bipolar disorder.  Rating decisions dated in April 1996, December 2002, January 2005, November 2005 and April 2007, as well as the July 1998 Board decision denied the Veteran's claim for this issue.  However, the Board notes that the medical evidence in this case shows diagnoses of borderline personality disorder, schizoaffective disorder, antisocial personality disorder, and a history of manic depression.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page of this decision.  

In December 2010, the Board remanded the Veteran's current appeal for compliance with procedural due process requirements.  Specifically, the Board asked the RO to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Pursuant to the Board remand, the RO sent the Veteran a letter in December 2010 informing him that his name had been put on a list of persons wishing to appear before the traveling section.  The letter also provided the Veteran with the option to requested a different type of hearing or withdraw his hearing request altogether.  In a response date stamped as having been received in December 2010, the Veteran indicated that he wished to withdraw his request for a hearing.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

The underlying de novo claim for service connection for a psychiatric disorder is, however, addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed November 2005 rating decision confirmed prior denials of service connection for a psychiatric disorder on the basis that the evidence did not show that such condition was incurred in or caused, or aggravated, by military service or had existed continuously since separation.  
3.  The evidence received since the November 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision which confirmed prior denials of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the November 2005 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In the current appeal, the Veteran contends that he developed his psychiatric disorder during his period of active service; that he was discharged from service for behavioral misconduct which is linked to, and indicative of, his current psychiatric disorder; that he receives routine treatment for this disorder; and that he has experienced ongoing psychiatric problems since his separation from service.  In this regard, the Board notes that further review of the claims folder indicates that service connection for a psychiatric disorder was first denied by the RO in the April 1996 rating decision, and the denial was confirmed in the July 1998 Board decision.  The Veteran filed an application to reopen his claim seeking service connection for a psychiatric disorder in April 2002.  In a December 2002 rating decision, the RO denied the Veteran's claim.  In doing so, the RO found that he had not submitted evidence to show that his condition was incurred in or caused by military service.  

Thereafter, in October 2004, the Veteran filed another application to reopen his claim of service connection for a psychiatric disorder.  In the November 2005 rating decision, the RO denied the Veteran's claim on the basis that evidence submitted was not new and material.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the November 2005 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for a psychiatric disorder was last previously considered and denied in the November 2005 rating decision.  The evidence associated with the Veteran's claims file at the time of the November 2005 rating decision includes, but is not limited to, the Veteran's DD 214; his service treatment and service personnel records; his November 1995, April 2002, and October 2004 applications seeking service-connected compensation for his psychiatric disorder; VA outpatient records dated from December 1995 to August 1997; statements submitted by the Veteran's friends and family in support of his claim; various legal documents and civil court records; a statement from the Veteran, submitted on cassette tape and transcribed in February 1998; private treatment records and progress reports from a number of consulting psychiatric caretakers and social workers who monitored the Veteran's mental health while he was detained at various correctional institutions and mental health treatment facilities, dated from July 1999 to July 2004; and the Veteran's own lay assertions

During the December 1995 VA treatment visit, the Veteran's physician, Dr. D.C. indicated that while the Veteran did not have a history of psychiatric problems prior to that month, he had been experiencing "increasing angry episodes since leaving the military, [which had begun] to severely impact... his occupational/interpersonal functioning."  He also observed signs of paranoid, borderline and narcissistic personality features in the Veteran's history and presentation.  In January 1996, Dr. D.C. diagnosed the Veteran with bipolar manic disorder with psychotic symptoms, and prescribed him with an assortment of medication.  

The Veteran routinely met with his social worker during his period of detainment at the Wisconsin Resource Center.  In an August 2002 treatment note, the Veteran's social worker discussed how during a conversation with the Veteran's mother, she expressed her belief that her son's mental illness dated back to his years in the military.  She further expressed concern for the Veteran's well-being, and discussed his behavior since his return from the military.  

In the November 2005 rating decision, the RO indicated that there was no evidence that the Veteran's current psychiatric condition was incurred in or caused by his military service, nor was there any medical evidence of a psychosis to a compensable degree within one year of his discharge from service.  Based on the evidence of record, the RO determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder has not been received.  

The evidence associated with the Veteran's claims file subsequent to the November 2005 rating decision includes, but is not limited to, the Veteran's December 2006 application seeking service-connected compensation for a psychiatric disorder; a December 2006 lay statement submitted by the Veteran's mother, M.B.; VA outpatient records dated from August 1997 to February 1998, which were received and associated with Veteran's claims file in January 2007; clinical records and progress reports from various psychiatrists, staff psychologists and psychiatric caretakers, who monitored the Veteran's mental health while he was placed at different correctional facilities and treatment centers, dated from December 2001 to June 2008; a January 2008 statement submitted by one of the Veteran's cell mates during his placement at the Racine correctional institution; and the Veteran's own lay assertions.  

During his December 1997 VA treatment visit, the staff psychologist reviewed the Veteran's legal and mental health history, and took note of the Veteran's reported difficulty adjusting to civilian life after his years of military.  During the consultation, the Veteran reported to experience instability in both the social and vocational aspects of his life, and indicated that he had either lost or been dismissed from seven jobs over the past year.  Based on the psychologist's report, the Veteran did not exhibit any problems in school prior to his enlistment, and his legal problems appear "to have surfaced during his military career when he began experiencing adjustment problems."  Based on his interview of the Veteran, the staff psychologist recommended that the Veteran undergo further diagnostic study to determine whether his prior behavior was indicative of bipolar type disorder.  

In the December 2006 statement, the Veteran's mother discussed the Veteran's drastic personality change after his period of service.  She explained that the Veteran had an explosive temper, and exhibited extreme mood swings wherein he would break her dishes and bust holes in her walls, or become sad and depressed and isolate himself.  According to her, the Veteran did not have these problems before he entered the military, and he was a completely different person from the son she raised and knew prior to his enlistment.  See Statement of M.B., dated December 2006.  

Throughout his appeal, the Veteran has submitted numerous statements contending that his current psychiatric disorder is related to service.  Specifically, the Veteran asserts that his psychiatric problems arose in service, and his pattern of misconduct, which resulted in his early discharge from the military, were manifestations of his later diagnosed psychiatric disorders.  See Statements of Veteran, dated in December 2006 and September 2007.  Based on the evidence submitted and lay statements provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board has reviewed the record, with particular attention to the additional evidence received since the November 2005 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final November 2005 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the December 1997 VA treatment report to be material because it relates to an unestablished fact that is necessary to substantiate the claim.  In this regard, the Board observes that, in noting that the Veteran's legal problems appear to have begun "during his military career when he began experiencing adjustment problems," and recommending further diagnostic study to determine whether his prior behavior was indicative of bipolar disorder, the December 1997 VA treatment report alludes to a potential connection between the Veteran's psychiatric disorder and his service.  While the treatment provider does not relate the Veteran's current psychiatric problems to a potential in-service cause, the report does address the possibility that the Veteran's psychiatric problems arose in service.  For these reasons, the Board finds that the additional evidence received since November 2005 warrants a reopening of the Veteran's claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for a psychiatric disorder can be addressed.  
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As previously discussed above, the Veteran asserts that his psychiatric problems originated in service, and that the behavioral characteristics he displayed in service were indicative of his current psychiatric problems and ultimately led to his dismissal from service.  See December 2006 Statement of Veteran.  

Throughout the current appeal, the Veteran contends that his current psychological problems arose in service.  In a statement made by the Veteran (received in cassette form in October 1997 and transcribed by the RO in February 1998), the Veteran remarked that his childhood and teenage years were peaceful, but after he returned home from basic training, he turned into an anxious and hyper person, and "would go from zero to ninety in a split second."  He described the military unit he served in as a "troublesome environment" where a lot of crime and violence occurred off the military base.  He further described at great length some of the problems he has experienced since discharge, especially in the areas of interpersonal relationships and unemployment.  The Veteran's main complaints center around his difficulty sustaining interpersonal relationships and maintaining a job - problems he never faced prior to entering the military.  The Veteran maintains that he has experienced ongoing psychiatric problems which have affected his day to day life since his separation from service.  

In several additional lay statements submitted by the Veteran, the authors of these statements, to include the Veteran's mother and friends, essentially state that the Veteran underwent a change in personality after serving in the military.  They indicate that the Veteran's current abusive and disruptive behavior was not present prior to entering military service.  They also state that the Veteran currently exhibits something akin to a dual personality.  

The Veteran's service treatment records are negative for any complaints, treatment or diagnoses of a psychiatric disorder.  Although the Veteran elected to forego a separation physical, a mental status evaluation was done shortly before his discharge in November 1989, the results of which noted no psychiatric abnormalities.  However, in the November 1989 report of medical history, the Veteran marked the box "don't know" when asked if he had ever experienced nervous trouble of any sort.  

The Veteran's service personnel records reflect that he was issued several articles of punishment for his pattern of misconduct, and was ultimately discharged for his record of offenses.  

Other more recent treatment records in the file indicate that the Veteran has been diagnosed with a number of psychiatric disorders.  During his December 1995 VA treatment visit, Dr. D.C. observed paranoid, borderline and narcissistic personality features in the Veteran's history and presentation.  VA outpatient records dated from January 1996 to February 1998 reflect diagnoses of bipolar disorder with psychotic symptoms (January 1996), borderline personality disorder (July 1997), and a history of manic depression (June 1997).  Treatment reports issued by different consulting psychiatrists during the Veteran's period of confinement at various correctional facilities also reflect a diagnosis of mood disorder, not otherwise specified (NOS).  See July 1999 Psychiatric Report, issued by Dr. R.E. and September 1999 Psychiatric Report, issued by Dr. G.M.  Treatment records issued by the Veteran's psychiatrist during his stay at another correctional institution reflect diagnoses of schizoaffective disorder, characterized by a recent manic episode, and antisocial personality disorder by history.  See January 2008 and June 2008 Psychiatric Reports, issued by Dr. M.C.  

As previously discussed above, during the December 1995 VA treatment visit, Dr. D.C. indicated that the Veteran had a history of "increasing angry episodes since leaving the military, [which had begun] to severely impact...his occupational/interpersonal functioning."  The Veteran was referred to another VA healthcare provider in December 1997 for therapeutic treatment.  During the consultation, the psychologist reviewed the Veteran's legal and mental health history, and noted that while the beginning of the Veteran's legal problems appeared somewhat unclear, it "certainly appears to have surfaced during his military career when he began experiencing adjustment problems."  Furthermore, during his detainment at the Wisconsin Resource Center, his social worker discussed a conversation he had with the Veteran's mother, during which she conveyed the belief that her son's mental illness originated during his years in the military.  See August 2002 Social Services Chronological History Record.  

In accordance with its duty to assist, VA must provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The VA and private treatment records submitted do not provide an etiological opinion linking the Veteran's claimed psychiatric disorders to his period of active duty.  In this regard, the Board notes that the Veteran has not had a VA examination for his claim for an acquired psychiatric disorder including bipolar disorder.  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, given the evidence of various psychiatric diagnoses since the mid 1990s and in light of the behavioral problems the Veteran exhibited in service, the December 1995 and December 1997 VA treatment reports which allude to a possible connection between the Veteran's psychiatric problems and service, and lay assertions submitted by the Veteran's friends and family attesting to the Veteran's drastic change in personality upon returning from service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a psychiatric disorder.  

2. Accord the Veteran a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder that he may have.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all necessary tests and studies, to include psychological testing, should be performed, and all clinical findings should be reported in detail.  

The examiner is required to review all pertinent records and subsequent VA and private treatment records.  [Of particular importance here is the examiner's review of the Veteran's service personnel records which reflect his pattern of misconduct; the November 1989 report of medical history wherein the Veteran was uncertain as to whether he had experienced nervous problems; as well as the pertinent post-service medical reports.]  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  

All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is likely, unlikely, or at least as likely as not that any psychiatric disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service (including the in-service episodes of behavioral misconduct).  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


